DETAILED ACTION
Response to Applicant’s Remarks
Applicant’s argument and remarks, filed on 12/21/2021, are acknowledged, and have been fully considered.
Double Patenting
Terminal Disclaimer filed on 12/21/2021 has been approved.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowed:
Please see the reason cited, on pages 9-12 of the remarks, by applicant filed on 09/11/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BUCKLEY et al. (U.S. 20200100085) disclose that prior to the UE attempting a Voice over WiFi (VoWiFi) call, the device may have selected an ePDG to access the EPC network that will connect to the IP Multimedia System (IMS) network. After ePDG selection has been performed, the UE then creates a tunnel to the selected ePDG, and eventually performs an IMS/SIP REGISTRATIONcall at any time.
Russell et al. (U.S. 20180034860) disclose the UE may be initiated to establish a new call/session for a particular IMS-based service, such as initiation of a voice/VoLTE call or initiation of a video/ViLTE call. Alternatively or additionally, the UE may be initiated to modify an existing call/session for a particular IMS-based service, such as modifying an existing voice/VoLTE call to change or upgrade to a video/ViLTE call or modifying an existing voice/VoLTE call to use a different codec or different codec settings.
HE et al. (U.S. 20170280503) disclose a method and apparatus for establishing a Voice over LTE (Long Term Evolution) (VoLTE) call in a communication network are provided. After a request for establishing a VoLTE call is received, a user equipment (UE) involved in the VoLTE call that is in LTE coverage can be identified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  02/18/2021